NUMBER 13-10-00264-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                           IN RE THE STATE OF TEXAS


                        On Petition for Writ of Mandamus.


                              MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Benavides and Vela
          Dissenting Memorandum Opinion by Justice Vela

       Relator, the State of Texas, acting by and through Armando R. Villalobos, the

Cameron County and District Attorney, filed a petition for writ of mandamus in the above

cause on May 3, 2010, contending that the trial court abused its discretion in ordering

Villalobos “to testify regarding his trial strategy or discretionary functions as Prosecutor.”

I agree with the State that any purported testimony sought to be elicited from Villalobos

would encompass trial strategy or his discretionary functions as the District Attorney, and

accordingly, any such testimony would be impermissible. See Whitaker v. State, 286
S.W.3d 355, 366 (Tex. Crim. App. 2009); Hankins v. State, 132 S.W.3d 380, 388 (Tex.

Crim. App. 2004); Ladd v. State, 3 S.W.3d 547, 574 (Tex. Crim. App. 1999). Therefore,

I would grant the petition for writ of mandamus and direct the trial court to withdraw its

order requiring Villalobos to appear and present testimony in the underlying cause. Thus,

I respectfully dissent.



                                                       Justice Rose Vela



Do not publish. See TEX . R. APP. P. 47.2(b).

Delivered and filed the
17th day of May, 2010.




                                            2